DETAILED ACTION
The Examiner acknowledges the amendments received 22 December 2021. Claims 3 and 16 are cancelled; claims 14-15 and 17-25 are withdrawn; claims 1-2, 2-13 and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 22 December 2021, with respect to the rejection(s) of claim(s) 1, 26 and their dependent claims under Demmer have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Demmer.

Claim Rejections - 35 USC § 112
In view of the amendments received 22 December 2021, the Examiner withdraws the rejection of claims 5 and 25 under 35 USC 112, second paragraph, or 35 USC 112(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites the limitation "the pulse generator" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
In view of the amendments received 22 December 2021, the Examiner withdraws the objection to claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demmer et al (U.S. 2016/0129263). Demmer discloses (Figure 3A) a pulse generator configured to deliver ventricular pacing pulses via electrodes coupled to the pacemaker (par. 0065-0067; claim 16); a sensor configured to produce a signal comprising atrial event signals; and a control circuit coupled to the sensor and the pulse generator (Figure 4; 40; par. 0068-0072) and configured to: determine a ventricular rate interval by determining at least one ventricular pace interval extending from one ventricular pulse delivered by the pulse generator to a next consecutively delivered ventricular pacing pulse (Figures 1-3B; par. 0058, 0074, 0120-0121 and 0125);  by the pulse generator upon expiration of the rate smoothing ventricular pacing interval (par. 0088 and 0121).
Regarding claim 2, Demmer discloses (par. 0092 and 0115) a sensing circuit comprising an R- wave detector for sensing R-waves from a cardiac electrical signal via electrodes coupled to the pacemaker, wherein the control circuit is further configured to withhold setting a next rate smoothing ventricular pacing interval in response to the sensing circuit sensing an R-wave.
Regarding claim 4, Demmer discloses (Figures 1-3B; par. 0058, 0074 and 0120-0121) the control circuit is configured to: set a rate smoothing base interval; compare the ventricular rate interval to the rate smoothing base interval; adjust the rate smoothing base interval based on the comparison; and set the rate smoothing ventricular pacing interval to the adjusted rate smoothing base interval plus a rate smoothing increment.
Regarding claim 5, Demmer discloses (Figures 1-3B; par. 0058, 0074 and 0120-0121) the control circuit is configured to adjust the rate smoothing base interval based on the comparison by one of: increasing the rate smoothing base interval in response to the ventricular rate interval being greater than the rate smoothing base interval; holding the rate smoothing base interval at a current value in response to the rate smoothing base interval being equal to the ventricular rate interval; and decreasing the rate 
Regarding claim 6, Demmer discloses (Figures 1-3B; par. 0058, 0074 and 0120-0121) the sensor is configured to produce a cardiac mechanical signal comprising atrial systolic event signals; the control circuit is further configured to: detect an atrial systolic event from the cardiac mechanical signal, and control the pulse generator to deliver the first ventricular pacing pulse in response to detecting the atrial systolic event.
Regarding claim 7, Demmer discloses (par. 0057) the sensor comprises a motion sensor configured to produce a motion signal comprising atrial systolic event signals; the control circuit is further configured to: set a passive ventricular filling window in response to delivering the first ventricular pacing pulse; detect an atrial systolic event from the motion signal after a starting time of the passive ventricular filling window and during the rate smoothing ventricular pacing interval; withhold the scheduled next pacing pulse in response to detecting the atrial systolic event during the rate smoothing ventricular pacing interval; and control the pulse generator to deliver an atrial synchronized ventricular pacing pulse in response to detecting the atrial systolic event.
Regarding claim 8, Demmer discloses (par. 0057 and 0125) the control circuit is further configured to: determine a next ventricular pace interval between the first ventricular pacing pulse and the atrial synchronized ventricular pacing pulse; update the ventricular rate interval using the ventricular next pace interval; update the rate smoothing ventricular pacing interval based on the updated ventricular rate interval; and start the updated rate smoothing ventricular pacing interval from the atrial synchronized ventricular pacing pulse.
Regarding claim 9, Demmer discloses (par. 0057) the control circuit is configured to set the rate smoothing ventricular pacing interval as the updated ventricular rate interval plus a predetermined increment.
Regarding claim 10, Demmer discloses (par. 0131) the control circuit is configured to: determine if the detected atrial event is an early atrial event occurring before a threshold time interval since a preceding ventricular event; determine the rate smoothing ventricular pacing interval using a first increment in response to the detected atrial event not being an early atrial event; and determine the rate smoothing ventricular pacing interval using a second increment in response to the detected atrial event being an early atrial event, the second increment being greater than the first increment.
Regarding claim 11, Demmer discloses (par. 0131) the control circuit is further configured to: in response to determining that the detected atrial event is an early atrial event, determine a prematurity of the early atrial event; and set the second increment based on the determined prematurity.
Regarding claim 12, Demmer discloses (par. 0057) the control circuit is further configured to: set a first end time of a passive ventricular filling window in response to delivering the first ventricular pacing pulse, the first end time being a first time interval after the first ventricular pacing pulse; apply an atrial event sensing threshold to the sensor signal beginning at the first end time of the passive ventricular filling window; deliver the next pacing pulse in response to the rate smoothing ventricular pacing interval expiring without the sensor signal crossing the atrial event sensing threshold; and set a second end time of a passive ventricular filling window in response to delivering the next pacing pulse, the second end time being a second time interval after 
Regarding claim 13, Demmer discloses (Figures 1-3B; par. 0058, 0074 and 0120-0121) a housing enclosing the pulse generator, the sensor and the control circuit and configured for implantation within a ventricular heart chamber; wherein the sensor is configured to acquire the signal comprising atrial event signals from within the ventricular heart chamber.
Regarding claim 26, Demmer discloses (Figure 4) a non-transitory, computer-readable storage medium comprising a set of instructions which, when executed by a control circuit of a pacemaker, cause the pacemaker to: determine a ventricular rate interval by determining at least one ventricular pace interval extending from one ventricular pacing pulse delivered by the pulse generator to a next consecutively delivered ventricular pacing pulse (Figures 1-3B; par. 0058, 0074, 0120-0121 and 0125); determine a rate smoothing ventricular pacing interval based on the ventricular rate interval; detect an atrial event from a sensor signal; deliver a first ventricular pacing pulse in response to detecting the atrial event from the sensor signal; and start the rate smoothing ventricular pacing interval to schedule a next pacing pulse for delivery upon expiration of the rate smoothing ventricular pacing interval.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792